Citation Nr: 9904769	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-18 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from August 1941 to 
February 1946.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO) and 
was remanded in November 1997 for additional development.  


FINDINGS OF FACT

1.  The appellant had combat experience at Normandy and at 
the Battle of the Bulge during World War II, and his 
decorations included the Combat Infantryman's Badge and the 
Purple Heart Medal, which was awarded for shell fragment 
wounds he sustained to his right forearm and left foot in 
December 1944.  

2.  The veteran has an anxiety disorder that is likely 
associated with his military service.

3.  There is no competent evidence showing that the appellant 
has PTSD.  


CONCLUSION OF LAW

The appellant's anxiety disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he experiences flashbacks, 
nightmares, and intrusive thoughts related to traumatic 
events to which he was exposed during World War II.  He 
argues, therefore, that he should be granted service 
connection for an acquired psychiatric disorder, including 
PTSD.  

The appellant's claim for service connection for acquired 
psychiatric disorder, including PTSD, is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible because he has been 
diagnosed with a mild anxiety disorder, and a VA psychiatrist 
has reported that the appellant's anxiety is likely to have 
been associated with his combat history.  All relevant facts 
have been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Review of the appellant's service medical records and his 
separation certificate (WD AGO 53-55) reveals that he had 
combat experience at Normandy and at the Battle of the Bulge 
during World War II, that he was awarded the Combat 
Infantryman's Badge and the Purple Heart Medal, and that he 
sustained shell fragment wounds to his right forearm and left 
foot in December 1944.  

Although service medical records show no complaint or 
treatment for any psychiatric problems, and VA medical 
examinations in September 1946 and September 1948 revealed 
that the appellant's nervous system was considered normal, a 
September 1995 VA psychiatric examination diagnosed the 
appellant with a mild anxiety disorder, which the examiner 
opined was likely to have been associated with the 
appellant's combat history.  A subsequent VA psychiatric 
examination in December 1997 determined that the appellant 
did not have PTSD.  

Although the medical evidence presented in this case does not 
establish that the appellant has PTSD, the Board feels that 
the opinion from the psychiatrist who performed the September 
1995 VA psychiatric examination provides a link between the 
appellant's anxiety disorder and his military service.  Given 
this facts, the Board finds that there is an approximate 
balance between the positive and negative evidence with 
regard to the claim for service connection for an acquired 
psychiatric disorder.  Because a veteran is extended the 
benefit of the doubt, under 38 U.S.C.A. § 5107(b), when the 
evidence is in equipoise the Board finds that service 
connection is warranted for the appellant's anxiety disorder.  


ORDER

Service connection is granted for anxiety disorder.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

